Title: From Thomas Jefferson to Arthur S. Brockenbrough, 10 August 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Aug. 10. 23.
I have but recently discovered that in my drawing of the Library room of the Rotunda, I have omitted to place a door in front, opening under the Portico, and I am happy in being in time to correct it. it should be of the width of the main door below, and it’s soffite of the height of the soffites of it’s coordinate windows. a folding sash door so as to give light when shut. it’s bottom to be closed by an open pannel either Chinese or iron. it is not at all proposed however that there shall be—any gallery to go out on, as that would injure the grandeur of the portico. yours with all friendship & respect.Th: Jefferson